348 S.W.3d 117 (2011)
QUIKTRIP CORPORATION, Appellant,
v.
Robert TAYLOR, Respondent.
No. WD 73260.
Missouri Court of Appeals, Western District.
September 13, 2011.
Brian J. Fowler, for Appellant.
Michael A. Knepper, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.


*118 ORDER

PER CURIAM:
QuikTrip Corporation appeals from the Labor and Industrial Relations Commission's decision awarding Robert Taylor workers' compensation benefits. On appeal, QuikTrip contends that the Commission erred in awarding Taylor benefits because the award was inconsistent with the Commission's denial of two other claims for workers' compensation made by Taylor. QuikTrip also asserts that the Commission erred in finding that Taylor had provided proper legal notice of his claimed injury to QuikTrip. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).